 

Exhibit 10.56

NINTH AMENDMENT TO LEASE

 

THIS NINTH AMENDMENT TO LEASE (the “Ninth Amendment to Lease”), made as of the
7th day of November, 2012, by and between SOUTHPORT BUSINESS PARK LIMITED
PARTNERSHIP, a North Carolina limited partnership (the “Landlord”), and GENTRIS
CORPORATION, a Delaware corporation (the “Tenant”).

 

WITNESSETH

 

WHEREAS, Landlord and Tenant entered into a certain lease dated as of June 12,
2004, amended by letter agreement dated October 21, 2004, by Second Amendment to
Lease dated June 17, 2005, by Letter Agreement dated September 19, 2005, by
Third Amendment to Lease dated May 25, 2006, by Fourth Amendment to Lease dated
December 20, 2007, by Fifth Amendment to Lease dated June 15, 2009, by Sixth
Amendment to Lease dated June 3, 2010, by Seventh Amendment to Lease dated
October 26, 2010, and by Eighth Amendment to Lease (the “Eighth Amendment”)
dated July 29, 2011 (collectively, the “Lease”), for certain space known as
Suite 400, in the Building located at 133 Southcenter Court, Morrisville, Wake
County, North Carolina, as more particularly described in the Lease; and

 

WHEREAS, the Eighth Amendment provided for (i) a one-time right of first offer
with regard to the Fourth Expansion Space (as defined in the Eighth Amendment)
in favor of the Tenant that was set forth in Section 11 of the Eighth Amendment
(the “Right of First Offer”), and (ii) a right of first refusal in favor of the
Tenant for the Fourth Expansion Space that was set forth in Section 12 of the
Eighth Amendment (the “Right of Refusal”).

 

WHEREAS, Landlord desires to lease the Fourth Expansion Space to another tenant
for a term that will expire on December 15, 2015; and

 

WHEREAS, Tenant consents to the Landlord’s lease of the Fourth Expansion Space
to another tenant for a term that will expire on December 15, 2015.

 

NOW THEREFORE, in consideration of the premises contained herein, the sum of Ten
Dollars ($10.00) and other good and valuable consideration, the mutual receipt
and sufficiency of which is hereby acknowledged, the parties agree to amend the
Lease as follows:

 

1. Tenant hereby consents to the Landlord’s lease of the Fourth Expansion Space
to another tenant for a term that will expire on December 15, 2015.

 

2. Landlord and Tenant agree that the Tenant’s Right of First Offer and the
Tenant’s Right of Refusal as set forth in the Eighth Amendment shall remain in
full force and effect as set forth in the Eighth Amendment, but subordinate to
the right of the Landlord to lease the Fourth Expansion Space to another tenant
for a term that will expire on December 15, 2015.

 

3. Capitalized terms used but not defined herein shall have the meaning given to
such terms in the Lease, as amended.

4. Except as herein amended, the terms and conditions of the Lease shall remain
in full force and effect.

 

5. This Ninth Amendment to Lease may be executed in one or more counterparts,
each of which shall constitute an original, but which together shall constitute
one document.

 

Except as herein amended, the terms and conditions of the Lease shall remain in
full force and effect. Each person signing as Landlord or Tenant warrants and
represents that she or he is authorized to execute and deliver this Ninth
Amendment to Lease and to make it a binding obligation of Landlord or Tenant.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

   

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Ninth Amendment to Lease
to be executed as a sealed instrument this the day first above written.

 

  LANDLORD:       SOUTHPORT BUSINESS PARK LIMITED PARTNERSHIP, a North Carolina
limited partnership         By: SOUTHPORT BUSINESS PARK INVESTORS
CORPORATION, a North Carolina corporation,
its general partner         By: /s/ Richard G. Sullivan     Richard G. Sullivan
    Vice President         TENANT:       GENTRIS CORPORATION, a Delaware
corporation       By: /s/ Rick Williams     Rick Williams     Chief Executive
Officer

 

 -2- 